Citation Nr: 1759847	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  15-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the right knee status post arthroscopic surgery prior to October 4, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee status post arthroscopic surgery beginning October 4, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the record.

The issue of entitlement to an increased rating higher than 10 percent for degenerative arthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The totality of the evidence of record indicates that for the period prior to October 4, 2013, the Veteran's right knee arthritis was manifested by limitation of flexion and painful motion. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for degenerative arthritis of the right knee status post arthroscopic surgery have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the knee is considered a major joint.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.


In the October 2011 rating decision, the RO granted entitlement to service connection for degenerative arthritis of the right knee status post arthroscopic surgery, rated as noncompensable.  In an October 2013 rating decision, the RO granted an increased rating of 10 percent disabling for the Veteran's degenerative arthritis of the right knee status post arthroscopic surgery, effective October 4, 2013.  

Upon VA examination in October 2011, the Veteran reported being diagnosed with a torn lateral meniscus from his time in service.  The Veteran complained of stiffness, swelling, lack of endurance and pain.  The Veteran also complained of flare-ups occurring twice a week with pain severity rated as an 8 out of 10.  The Veteran stated that during flare-ups he experienced the inability to lift, stretch, kneel, or climb and that his knee became very stiff and he experienced decreased range of motion.  The examiner noted an antalgic gait due to the Veteran's right knee pain.  The examiner also noted crepitus and catching movements of the right knee.  Range of motion testing revealed movement within normal limits, including after repetitive use.  X-rays of the right knee revealed degenerative arthritic changes and testing showed degenerative joint disease with mild chondrocalcinosis of the medial meniscus.  

In his November 2011 notice of disagreement, the Veteran stated that he experienced decreased range of motion in the right knee on cool, damp days or after exertion at work.  He also stated that joint pain after exertion and swelling have become significantly worse and that he had missed three days of work due to immobility of his right knee. 

In a June 2013 letter, the Veteran complained of significant pain, fatigue, weakness and lack of endurance when he used his right knee in a load bearing capacity.  He also complained of the inability to climb stairs, kneel or squat and stated that he had missed numerous days of work due to his right knee condition.  The Veteran contended that the October 2011 VA examination was inadequate because the examiner did not use adequate tests to determine the soft tissue injuries to the Veteran's right knee.  The Veteran further contended that there were various inconsistencies within the examination report and states that the examiner did not properly address the symptoms and functional loss in a load bearing capacity and therefore the examination did not provide an accurate picture of his disability. 

The Veteran was afforded another VA examination in October 2013.  The examiner diagnosed the Veteran with degenerative arthritis in the right knee and a meniscal tear with meniscectomy.  The examiner indicated that the Veteran experienced flare-ups about once a month lasting 2-4 days.  It was noted that during these flare-ups the Veteran experienced pain, weakness and stiffness and had difficulty with walking, squatting, lifting, and bending his right knee.  Range of motion testing revealed decreased flexion, limited to 120 degrees with painful motion. 

The Board finds the totality of the evidence of record as outlined above indicates the Veteran's current right knee arthritis is manifested by limitation of flexion during flare-ups, as well as painful motion, as contemplated by a 10 percent rating under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.7, 4.45, 4.71a, Diagnostic Code 5003.  Accordingly, the Board finds the criteria for an initial 10 percent disability rating for residuals of a right knee injury for the period prior to October 4, 2013, have been met.

However, the Board finds further development is necessary regarding the current severity and manifestations of the Veteran's current right knee disability.  Accordingly, the issue of entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee status post arthroscopic surgery will be discussed in the Remand section below.


ORDER

Entitlement to an initial rating of 10 percent for degenerative arthritis of the right knee status post arthroscopic surgery prior to October 4, 2013 is granted.



REMAND

The Veteran was last afforded a VA examination of his right knee in October 2013.  Upon his July 2016 hearing before the Board, the Veteran testified that he experiences knee instability which prevents him from squatting and lifting heavy loads as well as knee locking.  The Veteran states that his knee instability has worsened and that his disability as affected his ability to ride in the ambulance as a paramedic.  The Veteran contends that he has experienced this instability since before his last examination and contends that the October 2013 examination was inadequate because it focused more on range of motion testing than testing his right knee instability while loadbearing.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, the Board finds the October 2013 VA examination report is inadequate, as it did not indicate that range of motion testing of the service-connected right knee and nonservice-connected left knee were performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  

Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected right knee disability, to include full range of motion studies.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right knee disability. The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place. 

A complete history should be elicited from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail. The examiner is also asked to provide the following information:

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner is also asked to address the Veteran's testimony that he experiences instability in his right knee and that his knee will buckle in loadbearing situations.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


